IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              OFFICE OF SPECIAL MASTERS
                                                                   No. 13-0690V
                                                                Filed: June 5, 2014
                                                               (Not to be published)

*************************
GREGORY P. BROWN,                                                     *
                                                                      *
                                            Petitioner,               *
              v.                                                      *           Stipulation; Flu; GBS; Attorney’s
                                                                                  Fees and Costs
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
             Respondent.   *
****************************
Andrew R. Brown, Esq., Law Offices of Andrew Brown, PLLC, Nashville, TN for petitioner.
Lisa Watts, Esq., U.S. Dept. of Justice, Washington, DC for respondent.

                                                     DECISION ON JOINT STIPULATION1

Gowen, Special Master:

        Gregory P. Brown [“petitioner”] filed a petition for compensation under the
National Vaccine Injury Compensation Program2 on September 17, 2013. Petitioner
alleges that he suffered Guillain-Barre Syndrome [“GBS”] that was caused in fact by a
flu vaccination he received on October 11, 2010. See Stipulation, filed June 4, 2014, at
¶¶ 2, 4. Further, petitioner alleges that he experienced residual effects of his injury for
more than six months. Id. at ¶ 4. Respondent denies that the flu vaccine caused
petitioner’s alleged GBS or any other injury, and further denies that his current
disabilities are sequelae of a vaccine-related injury. Stipulation at ¶ 6.

       Nevertheless, the parties have agreed to settle the case. On June 4, 2014, the
parties filed a joint stipulation agreeing to settle this case and describing the settlement
terms.
                                                            
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that provision, I
will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
              Respondent agrees to pay petitioner:

                      (a) A lump sum of $156,256.16 in the form of a check payable to
                          petitioner, Gregory P. Brown. This amount represents compensation
                          for all damages that would be available under § 300aa-15(a).

                      (b) A lump sum of $21,624.69 in the form of a check payable jointly to
                          petitioner and petitioner’s attorney, Andrew R. Brown, for attorneys’
                          fees and costs available under § 300aa-15(e); and, in compliance with
                          General Order #9, no out-of-pocket expenses were incurred by
                          petitioner in proceeding on the petition.

       The special master adopts the parties’ stipulation attached hereto, and awards
compensation in the amount and on the terms set forth therein. The clerk of the court is
directed to enter judgment in accordance with this decision.3


IT IS SO ORDERED.

                                                               s/ Thomas L. Gowen
                                                               Thomas L. Gowen
                                                               Special Master




                                                            
3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.